Title: From George Washington to Henry Laurens, 14 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 14th Novemr 1778
  
I do myself the honor to transmit you the copy of a letter of the 10th instant, which I recd yesterday from Sir Henry Clinton, on the subject of exchanging the prisoners of the Convention.
Should the proposition be agreeable to Congress, I shall be glad to receive powers to enter into a negotiation as soon as possible, as it may probably releive our Officers, upon parole, from the disagreeable necessity of returning to New York. I will just observe, that should an exchange take place upon the terms proposed by Sir Henry, I should suppose we shall not be obliged to give up any considerable number of privates by way of composition, as the Officers of the Convention, should the whole be suffered to be exchanged, would go a great way towards liberating ours at present in the hands of the Enemy: But it cannot be expected that they will leave their troops intirely destitute of Officers. Mr Commissary Clark, mentioned by Sir Henry Clinton, was permitted by General Heath to go from Boston to New York to settle the accounts and procure money for the discharge of the debts of the troops at Cambridge. I have the honor to be with great Respect Sir Your most obt Servt

  Go: Washington

